                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                      Civil No.: 18-219 (DSD/BRT)

James N. Brown, Jr.,

                 Plaintiff,

v.                                                        ORDER

Associate Warden G. Cooper;
Ken Hyle, Asst. Director;
Sara Revell, Regional Director;
Kathleen Kenney, Gen. Counsel;
L. LaRiva, Warden; L. Janssen, R.N.;
C. Orum, Unit Manager; R. Woltman,
Unit Counselor; FNU Sanson; A. Cossette,
Unit Manager; D. Holbus, Lieutenant;
C. Stromberg; FNU Hare; Peter Arroyo;
Charles Slater, MD; Sheila Hadaway, MD;
Misbah Baqir, MBBS; Mayo Clinic;
M. Porter, R.N., Supervisor; T. Miller,
Captain; and the United States of
America,

                 Defendants.



     This   matter    is   before   the   court   upon   the   report   and

recommendation (R&R) of Magistrate Judge Becky Thorson, dated

December 11, 2018. The magistrate judge recommended that the court

grant defendants’ summary judgment motions.1        No objections to the

R&R have been filed within the time period permitted. See D. Minn.

LR 72.2(b)(1).       Under these circumstances, the court finds it

appropriate to adopt the R&R.




     1
          The motions were filed as motions to dismiss, however,
the magistrate judge converted them into summary judgment motions
because the parties presented, and the court considered, evidence
outside the pleadings.
     Accordingly, IT IS HEREBY ORDERED that:

     1.    The R&R [ECF No. 142] is adopted in its entirety;

     2.    The motions for summary judgment [ECF Nos. 63, 82] are

granted;

     3.    The action is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: January 7, 2019


                                      s/David S. Doty
                                      David S. Doty, Judge
                                      United States District Court




                                  2
